      Case 2:20-cv-11342-SB-SHK Document 5 Filed 01/12/21 Page 1 of 5 Page ID #:16



                                                                                                      FILED
                                                                                           CLERK, U.S. DISTRICT COURT

                                                                                                             2021
                                                                                                 JAN ~ Z2020
                                                                                         CENTRAL DISTRIC        ALIFORNIA
                                                                                         EASTERN DIVISIO        Y DEPUTY



                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
~~~a~~~1 ~"~'-~"~~ ~ Tq~~~~-                                     CASE NUMBER

                                                                  a~.~.~ ~~ ~,~~ua -5~ ~ s~~~
                                      PRISONER/PLAINTIFF,
                              °'                                        REQUEST TO PROCEED WITHOUT
~P~,~,~ 5~~~                  ~ d~~                                    PREPAYMENT OF FILING FEES WITH
                                            DEFENDANT(S).                    DECLARATION IN SUPPORT



I, R~vu0~'~O ~!~► M'~~~ ~ ~ "C9°~\`~~'                              ,declare under penalty of perjury, that the following is
true and correct; thatIam the prisoner-plaintiff in the above entifled case; that in support of my request to proceed
without prepayment of fees under 28 U.S.C. Section 1915,Ideclare that because of my povertyIam unable to pay the
full costs of said proceedings or to give security therefore and thatIam entitled to redress.

Ifurther declare under penalty of perjury that the responses whichIhave made to the questions and instructions below are
true, correct and complete.

1. Are you presently employed in prison? 1~Yes           ❑No
    a. If the answer is yes, state the number of hours you work per week and the hourly rate of pay:
         ZQh%O a0.?~~,,5 ~ ',~k~1 ~R1~0 o(~.J~ - '~1QJ 'N Q9~~'~C~Rc~J ~ ~,J Q~DC2 4SZG~~ 9~- CiJJ~~ \~l



    b. State the place of your incarceration ~~~~ ~ ~~CJ
       Have the institution fill out the Certificate portion of this application and attach a certified copy of your prison
       trust account statement showing transactions for the past six months.

    Have you received, within the past twelve months, any money from any of the following sources?
    a. Business, profession or form of self-employment?        ❑Yes IgINo
    b. Rent payments, interest or dividends?                   ❑Yes L~No
    c. Pensions, annuities or life insurance payments?         ❑Yes ~INo
    d. Gifts or inheritances?                                  ❑Yes f~INo
    e. Any other income (other than listed above)?             ❑Yes ~No
    f. Loans?                                                      DYes     X10

    If the answer to any of the above is yes, describe such source of money and state the amount received from each
    source during the past twelve(12) months:       r1




                REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEFS WITH DECLARATION IN SUPPORT
CV-60P(04/06)                                                                                                         Page 1 of3
      Case 2:20-cv-11342-SB-SHK Document 5 Filed 01/12/21 Page 2 of 5 Page ID #:17

3. Do you own any cash, or do you hav money in a checking or savings account? (Include any funds in prison
   accounts, if applicable.) ❑Yes ~No

    If the answer is yes, identify each account and separately state the amount of money held in each account for each of
    the six(6) months prior to the date of this declaration.
                                             ~~~


4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary
   household furnishings and clothing)? ❑Yes $~ No

    If the answer is yes, describe the property and state it approximate value:
                                                 ~ ~ID~

5. In what yeaz did you last file an Income T~ Return? '~~2 ~1~,C'~ ~~~.0 P ~R~C ~~~U~
    Approximately how much income did your last tax return reflect?               aL

6. List the persons who are dependent upon your for support, state your relationship to those persons, and indicate how
    much you contribute toward their support:




    I understand that a false statement or answer to any question in this declazation will subject me to penalties for
    perjury. I further understand that perjury is punishable by a term of imprisonment of up to five (5) years andlor a fine
    of $250,000(18 U.S.C. Sections 1621, 3571).



                        State                                                County (or City)


I, '~~G,~~ ~\~~~ MI~~~r1 ~'C~\~~' , declaze under penalty of perjury that the foregoing is true and correct.




                Date                                                      Prisoner/Plaintiff(Signature)




                REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES WITH DECLARATION IN SUPPORT
CV-60P(04/06)                                                                                                       Pa8e 2of 3
                                                                                                                                                                    ,~;~.
                                                                                                                                                                s
                                                                                                                                          F~~~~_~-~~~ ~~:,~~"~
                                            .                            saNT~~~~~~ ~5~~
California State Prison -Los Angeles County                                                           -,~~,U~I         ,Lc2

                                                                         _~3._~~          '~~~~ ~ pt~      .~                              JO°
                                                                                                                                      ~O~O.r
Name:'~c     '~~    ~~                                 , _ ___ .._
CDC #: ~q°~~U~                                                                                                   ~F•-•... ..•~•_~1                      _
                                            ~          ~             J 2 202         ~                                        "~                LIY y33J0
                              ~~                                                                                             '`~'.=       u i i u i i 65~ i u
Facility ~ Building,_ Bed \ ~                                                        }                           ~r--+c~~
                                            a
P.O. BOX ~lt'i~'~                                               ~ ~ •~   - ~~            `' (
                                                ~~ r       ~
Lancaster, CA 93539

                                                 C-1
              PART MENT OF CO RR EC TI ON S AND ~e~cR sraTE PRisor~                                                 ~5, d~~~ ~~~
CALIFORNIA DE                                                                                                                                   GQ~~~~Pr
                           MATE MAIL
REHABILITATION INDIGENT IN                        CLE►a~,                    U.S. DISTR~ vECT COURT                       d\~\\~~~ ~

                                                                                   ~ -                                ~~ ~ ~ ~`~
                                                                                                             !                                      ~ ~~ ~
 Facility~ost Office Boxes                                                               ~~ .
 Facili A - P.O. Box 4430                                                                                              ,, \~,,~p
 Facility B - P.O. Box 4490                                                                                      ~S             `~ ;i ~~'" ~C~}Q\c~'
 Facility C - P.O. Box 4610
 Facility D - P.O. Box 4670                                                °r
                                                                                                                                                                     Case 2:20-cv-11342-SB-SHK Document 5 Filed 01/12/21 Page 3 of 5 Page ID #:18




 Minimum (MSF) 4730                                                                                                                             l~1~'!)11"~I
 LegalMail-P.O.Box8457                    r ~ „ y -- - --.—                              ~~~'ii'~Ililt'~Ili~ijl~~~I~'llll~l~l,~t~li+~j►i,ti~~
       Case 2:20-cv-11342-SB-SHK Document 5 Filed 01/12/21 Page 4 of 5 Page ID #:19




                                             PRISONER AUTHORIZATION

If my request to proceed without prepayment of filing fees is granted, I understand that I am required by statute to pay the
full amount of the filing fees for this case, regazdless of my forma pauperis status and the disposition of this case. I
further authorize the prison officials at this institution to assess, collect and forward to the Court the full amount of these
fees, in monthly payments based on the average of deposits to or balance in my prison trust account in accordance with 28
U.S.C. Section 1915.




                                                                             Plaintiff(Signature)




                                     CERTIFICATE OF AUTHORIZED OFFICER

I hereby certify that the Prisoner-Plaintiff herein has credit in the sum of$          ~"                        on account at
the ~-O n ~ £CT ZO rI/t L          C C S (~ - ~A t ~                  institution where Prisoner-Plaintiff is confined.

I further certify that during the past six months the applicant's average monthly balance was$~.I further
certify that during the past six months the average of monthly deposits to the applicant's account was$ -F~

A certified copy of the prisoner-plaintiffs trust account statement for the last six (6) months is attached.




                 Date                                      Authorized Officer of Institution (Signature)




                 REQUEST TO PROCEED WITHOUT PREPAYMENT OF FII,ING FEES WITH DECLARATION IN SUPPORT
CV-60P (04/06)                                                                                                         Page 3 of 3
        Case 2:20-cv-11342-SB-SHK Document 5 Filed 01/12/21 Page 5 of 5 Page ID #:20
Date\Time: 1/5/2021 12:56:58 PM                         CDCR             Verified:
I nstitution: LAC
                                               Inmate Transaction List
 CDCR#:       T99147               Inmate Name: MARTIN, RICHARD               Unit:       C 001 1

 Start Date: 06/01/2020            End Date:   01/05/2021                     Cell-Bed:   146001

 Transaction Date         Transaction Type         Source Doc#    Receipt#ICheck#         Amount     Account Balance
09/16/2020 1:01:58 PM     SALES                    59                                        $0.00             $0.02
